DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1 and 11 recite an abstract idea without significantly more.

Analysis under Step 2A: Prong 1
See, MPEP Section 2106.04 (a). Such methods of organizing human activity includes “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Id.
In the instant application, claims 1 and 11 recite such activities as advertising, marketing or sales activities or behaviors identified as abstract idea. The particular limitations that invoke such mental processes include:

“manage user accounts associated with the individual users, the user accounts including:
external communication media preferences, …through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users, and
spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time;
automatically generate the notifications that convey information about events and/or activities within the virtual space such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents;
obtain frequencies at which the notifications are to be transmitted to the individual users, wherein the frequencies include a first frequency for transmitting the first set of notifications to the first set of one or more users, and a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users; and
transmit the notifications through…such that the first set of notifications is transmitted to the first set of one or more users at the first frequency and the second set of notifications is transmitted to the second set of one or more users at the second frequency, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user, wherein the contents of the first and second set of notifications are different from each other.”

See also, MPEP Section 2106.04 (a)(2)(II)(B).

Claims 2–10 and 12–20 are similar. Claims 2 and 12 recite generation of contents being further limited by qualifiers such as language spoken by individual users amongst other factors. Claims 3 and 13 recite further notifications being generated in response to a trigger event. Claims 4 and 14 recite further spend rates and frequencies being different. Claims 5 and 15 recite further generation of notifications per individual users. Claims 6 and 16 further recite communication format being a text. Claims 7 and 17 further recite notifications including an incentive offer in exchange for consideration. Claims 8 and 18 further recite user preference being a push notification. Claims 10 and 20 further recite where different notification sets are separated based on user preferences. These claim limitations also recite abstract idea of organizing human activity similar to the independent claims 1 and 11 as identified above.

Analysis under Step 2A: Prong 2
The judicial exception of abstract ideas identified in the claims in prior analysis is also not integrated into a practical application. Under prong two, determination is made MPEP Section 2106.04 (II)(A)(2). Such considerations can include “An improvement in the functioning of a computer, or an improvement to other technology or technical field” “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” amongst other host of examples of a practical application. MPEP Section 2106.04 (d)(I).
As applied to the independent claims 1 and 11, the claims do not include any terms or concepts that would integrate into a practical application. For example, the claims operate under the boundary of a “virtual space in which [an] online game takes place” being used to manage group of users that receive notifications based on their frequency preferences and their spending rates. Claims involving how to manage users within such virtual space is not an improvement of a functioning of a computer, or improvement in technical field. Neither does the claim recite any particular machine or manufacture that is integral to the claim, only that “one or more physical processors” operating within such “virtual space”. There is no application of the abstract idea in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, as claimed here in virtual space such that the claim as a whole is more than a drafting effort. See, Id.
Dependent claims 2–10 and 12–20 are similar. Thus, the judicial exception identified above do not integrate the claim as a whole into a practical application.

Analysis under Step 2B
The claims also do not include any additional elements that amount to an inventive concept. See, generally, MPEP Section 2106.05.

Claims 1 and 11 further include the following elements:
“one or more physical processors configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users;
wherein the external communication media preferences define one or more electronic communication media external to the virtual space
the one or more electronic communication media external to the virtual space”

These additional limitations in the claims do not qualify as significantly more. The limitations above is no more than a simple recitation of generic computer performing steps of generic computer functions merely indicating a technological environment in which to apply the judicial exception. See, MPEP Section 2106.05 (h). Physical processors are generic computing components that can perform duties of computing functions; furthermore, “a virtual space in which [an] online game takes places” is no more than a generic technological environment that the judicial exception can be applied in.

“wherein the electronic communication medium via which the first and second set of notifications are transmitted includes at least one of an electronic mail, an instant message, a text message, a voice notification, and a visual alert.”

These additional limitations also amount to no more than a generic computer performing generic computing functions.
Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the claims as performed in the generic computer cannot comprise an inventive concept. Therefore, the claims 1–20 are not patent eligible.
Double Patenting
The Double Patenting rejection of claims 1–20 is hereby withdrawn in light of the terminal disclaimer filed on 10/8/2021.
Response to Arguments
Applicant' s arguments, see pages 14–15, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed et al. (2013/0079144), Manganaris et al. (2002/0123923), Demerjian ("Kongregate talks .

Applicant's arguments filed 10/18/2021 with respect to rejection of claims 1–20 under 35 U.S.C. §101 have been fully considered but they are not persuasive.

The Applicant submits that under test of eligibility step 2A, that the claims are directed to “transmitting notifications to players of an online game using their external communication media preferences”. Remarks at 10.
Examiners are guided to “determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitation(s) fall within at least one of the groupings of abstract ideas listed above.” MPEP Section 2106.04 (a).
The Examiner has identified the specific limitations that recite abstract ideas by identifying the particular portions of limitations that the Examiner believes recites an abstract idea above, under the heading Analysis under Step 2A: Prong 1. Furthermore, the Examiner finds that the identified limitations of claim 1 are similar to certain methods of organizing human activity that are described to exemplify recitations of abstract ideas under MPEP Section 2106.04 (a)(2)(II)(B), namely the commercial interactions through the described advertising, marketing or sales activities or behaviors.
Though no identification of “general concept” is required for proper analysis under Step 2A Prong 1 as argued by the Applicant, the abstract idea in the claim 1 could Remarks at 10. The heart of the limitations of claim 1 is simply a way to notify users at different frequencies depending on how much they spend on average. The Examiner finds that this is similar to the abstract idea such as commercial interactions through the described advertising, marketing, or sales activities or behaviors as identified under MPEP Section 2106.04 (a)(2)(II)(B).
The Applicant argues that the transmitting of different notifications to different users do not fall under certain methods of organizing human activity because the notifications themselves are not tied into commercial or legal interactions. Remarks at 10-11. The Examiner respectfully disagrees; these notifications can occur in the context of gaming environments where notifications are sent to targeted users based on how much they spend. Such concept, is squarely within the realm of advertising, marketing, or sales activities or behaviors.

The Applicant further argues that the analysis under Step 2B fails to consider the claim both individually and as a whole, where the amended limitations of using different frequencies based on spend rates overcomes the subject matter eligibility rejection. Remarks at 11.
Despite the assertion of the Applicant that the recited computer elements are significantly more because at least the claimed limitation of claim 1 where processors are configured by having distinct steps to “transmit notifications to players of an online game using their external communication media preferences[,]” the examiner finds that the additional elements as identified under the heading Analysis under Step 2B as no Remarks at 12. For example, physical processors, client computing platforms, electronic communication media external to virtual space or virtual space itself are nothing more than simple recitation of generic computer performing generic computer functions merely indicating a technological environment in which to apply the judicial exception. Implementation of the abstract ideas identified above in generic computer performing generic computer functions does not amount to significantly more. Even when considered as a whole, the act of executing instance of virtual space in which online game takes place where external communication media preferences define one or more electronic communication media external to the virtual space [amongst other identified limitations under Analysis under Step 2B above] do not describe any technological improvements or something more than a generic computer performing generic computer functions to achieve the identified abstract idea. The Examiner finds that the application of the identified abstract idea on a virtual space where online game takes place using physical processors and electronic communication media external to the virtual space is insufficient to qualify as “significantly more” under the subject eligibility guidelines and determinations.
Therefore, the Examiner maintains the rejection of claims 1–20 under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed et al. (2013/0079144) in view of Manganaris et al. (2002/0123923), further in view of Demerjian ("Kongregate talks about making money from online games", March 7th, 2012), and further in view of Keswani et al. (10,482,100).
Regarding claims 1 and 11, Ahmed teaches A system/method for transmissions of notifications to users, wherein the transmissions are based on user parameters of the users in a virtual space in which an online game takes place, the system comprising:
one or more physical processors (Fig. 8; ¶86, processor 802) configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users (Fig. 2; ¶27, game networking system can include a game server that hosts computer games from a publisher; ¶23 and ¶34, game instance of an online game, which may include a "virtual space" can be accessed by players 108/112 via computer systems 106/110; ¶32, particular game controls can be 
manage user accounts associated with the individual users (¶31, game account can contain a variety of information associated with a player), the user accounts including:
(i) external communication media preferences, wherein the external communication media preferences define one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users (¶¶43-44, individual player can have player profiles 206 associated with herself, which can include various information as identified in ¶43; "communication preferences" of the individual player can indicate preferences types and channel external to the virtual space, for example e-mail or an SMS message), and
automatically generate the notifications that convey information about events and/or activities within the virtual space (¶¶41 and 46, messaging system 102 can send notifications to users based on how long the player has not played a game, such as 5 days; the game can send notification to the player who hasn't played for a predetermined time period "by enticing the player 108 with rewards and bonuses to be redeemed for the online game")
such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents (¶41, generally; the two messages such as informing players that a time-limited task needs to be performed is separate and distinct message from another message that entices a 
obtain frequencies at which the notifications are to be transmitted to the individual users, wherein the frequencies include a first frequency for transmitting the first set of notifications to the first set of one or more users, and a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other (¶54, campaign scheduler 312 can schedule a time and frequency of message to be sent to set of players on a period basis such as every week; ¶65, a group of players can also be requested to be removed from the message campaign, which would make this set of players to have frequency of notifications to be 0 which is less than the frequency basis of every week); and
transmit the notifications through the one or more electronic communication media external to the virtual space such that the first set of notifications is transmitted to the first set of one or more users at the first frequency and the second set of notifications is transmitted to the second set of one or more users at the second frequency, wherein transmitting of the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user, wherein the contents of the first and second set of notifications are different from each other (¶¶41, 44 and 46, based on communication preferences specifying a particular communication channel [e.g., email, SMS message are examples of communication media external to virtual spaces], two different/same sets of players can be notified of messages such as message notifying players of time-limited task that needs to be performed or a message 
However, Ahmed does not explicitly teach spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time; and wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users; and
Manganaris from the same field of endeavor teaches spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time (¶16, individual customers are evaluated based on their spending in gaming industry, for example "daily amount of money on average" a casino expects to win from a customer - as a specific example, a customer who spends $1000 per quarter [¶36]; ¶6, "segmentation" of customers with distinct characteristics based on their evaluated intrinsic value is disclosed; ¶26, market segmentation based on ranges of intrinsic values that are associated with customers is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Manganaris to keep track of various user payment/purchase information so that certain virtual incentives can be given to the online gamers who are the most dedicated so that such users may return to the game more often. (For example, the Demerjian reference describes reasons and motivations as to why user’s spending amount/rates would be used in order to maximize in-game profits; players are classed into “Player, Reg, and Addict” categories further looked at from an “Average Revenue Per User” or “Average Revenue Per Paying User” perspective and incentivizing the “Addicts” to spend even more on the game is disclosed on page 1; also, “Whales” are identified as “players that spend a lot of money on a game” learned via statistical analysis of average user spending rates on page 2; maximization of profitability of the underlying games by “promotion” and winning back audience that left the game [page 3] as well as enticing lost users is also disclosed; since “Whales” maximize profit, it would make sense to prioritize Whales when attempting promotions such as “sales” or “volume discounts”).
However, the teachings do not explicitly teach wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users; and
Keswani from the same field of endeavor teaches wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Keswani to employ good strategy that is likely to increase overall revenue by providing targeted email campaigns only to those users that are likely to make a purchase. By performing such actions, the system of Ahmed would have to expand only the minimal resources to maximize revenue.

Regarding claims 2 and 12, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on one or more of a language spoken by corresponding ones of the individual users, a level of experience of corresponding ones of the individual users, a level activity associated with corresponding ones of the individual users, and a time zone associated with 

Regarding claims 3 and 13, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first and second set of notifications are generated in response to occurrence of a first trigger event that impacts both the first set of one or more users and the second set of one or more users (¶46, a trigger event, such as "online game offering new features" can notify "all or certain" players of such event).

Regarding claims 4 and 14, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first frequency is greater than the second frequency (¶54, campaign scheduler 312 can schedule a time and frequency of message to be sent to set of players on a period basis such as every week; ¶65, a group of players can also be requested to be removed from the message campaign, which would make this set of players to have frequency of notifications to be 0 which is less than the frequency basis of every week).
Demerjian further teaches wherein the first range of spend rates is higher than the second range of spend rates (pp. 1 and 2, categories of players are identified, such as Player/Reg/Addict which are identified from perspective of average revenue per user/average revenue per paying user; the categories are identified with a median 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Demerjian to maximize online gaming revenue by employing known methods of market segmentation in online games. Ahmed would have been improved such that even greater revenue would be earned via segmentation of players into average spending categories as disclosed in Demerjian.

Regarding claims 5 and 15, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on the external communication media preferences per individual user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).

Regarding claims 6 and 16, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein a communication format of individual notifications in the first and second set of notifications includes one or more of text, still image, graphical art, animation, video, 3D graphics, and/or audio (¶47, common/dynamic content of messages may include, for example, text, graphics, video, and audio).

Regarding claims 7 and 17, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein first and second set of notifications both include an incentive offer of one or more virtual items usable in the virtual space, wherein the one or more virtual items are offered in exchange of first stored consideration from the first set of one or more users, and the one or more virtual items are offered in exchange of second stored consideration from the second set of one or more users, the first and second stored consideration being separate and distinct from each other (¶51, "rewards and bonuses" can provide an incentive for the player to return to the online game; such incentives may be discount on virtual goods, virtual good rewards, and virtual goods bonuses; game updates can include message providing information to player of new features or updates related to the online games; ¶43 and ¶57, based on user profile parameters and factors, "target player generator 308" can identify set of players of online game to receive messages based on a "dynamic set of attributes").

Regarding claims 8 and 18, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications include a push notification (¶28, mobile/smart phone as a platform for receiving messages; ¶44, email/SMS message).

Regarding claims 9 and 19, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the 

Regarding claims 10 and 20, Ahmed, Manganaris, Demerjian and Keswani teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the users include a first user and a second user, wherein the first set of one or more users includes the first user, wherein the second set of one or more users includes the second user, wherein the first set of notifications is transmitted to the first user through a first external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the first user, and wherein the second set of notifications is transmitted to the second user through a second external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the second user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAE KIM/
Examiner, Art Unit 2458                                                                                               

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458